Edmonds, J.
I have my doubts whether the court has jurisdiction to interfere in such a case as this. But as the defendants, by suffering the bill to be taken as confessed, have *20conceded the jurisdiction of the court, as well as admitted their own delinquency, I do not know that I ought to refuse the relief asked for. Were it a clear case of want of jurisdiction, I should feel obliged, ex mero motu, to deny the application. But as I am not clear on the point of jurisdiction, I do not think I ought to permit my doubts to operate so far as to deny the relief asked for; when the defendants have confessed as well jurisdiction as title to relief. The bill showing that the appropriation for the Mexican volunteers has been already paid, the injunction of course will be granted only in regard to the other item.